Citation Nr: 0321578	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for anomalous right 
gastrocnemius muscle, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for anomalous left 
gastrocnemius muscle, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of fracture of the fibular sesamoid of the right 
great toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from April 1981 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans' Affairs.  In that decision, the RO denied 
ratings in excess of 10 percent for right and left anomalous 
gastrocnemius muscles, and a compensable rating for residuals 
of fracture of the right fibula sesamoid.

The Board notes that there is private and VA opinion of 
record that the veteran may manifest plantar fasciitis, 
Achilles tendonitis, calcaneal enthesiopathy, spurring of the 
calcaneus and/or possible symptoms of neuroma as a result of 
in-service injury and/or as secondary to her service 
connected bilateral leg muscle disability.  These reasonably 
raised direct and secondary service connection claims are 
referred to the RO for appropriate action.  


REMAND

The veteran contends that she is entitled to higher ratings 
for her service connected right and left anomalous 
gastrocnemius muscle disabilities.  She has repeatedly 
complained of increased pain and symptoms on prolonged use, 
but her VA examinations have not assessed whether her muscle 
injuries may be more than moderately disabling in degree due 
to loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of incoordination due to loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of incoordination and/or uncertainty of movement.  
See 38 C.F.R. § 4.56(c) (2002).  See also 38 C.F.R. § 4.10 
(2002) (VA must assess the extent of functional impairment 
under the ordinary conditions of life).  

Furthermore, VA examination in April 2001 noted irregular 
bone formation about the lateral first sesamoid, but it was 
unclear whether x-ray confirmed arthritis was demonstrated, 
whether such irregularity represented a malunion or non-union 
of the tarsal or metatarsal bones and/or whether such 
irregularity resulted in any residual disability of the foot.  
See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5283 and 5284 
(2002).  The Board, therefore, finds that the veteran must be 
provided adequate VA examinations to assess all 
manifestations of her service connected disability.  
38 C.F.R. § 4.2 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain the veteran's VA 
clinical records since June 2001, and all 
private clinic records of treatment for her 
bilateral gastrocnemius muscle and great right 
toe disability since June 2001.

3.  Thereafter, the veteran should be afforded 
a muscle examination in order to ascertain the 
nature and severity of her right and left 
anomalous gastrocnemius muscle disabilities.  
The examiner should be requested to perform 
any and all tests necessary and the results 
should be included in the examination report.  
The orthopedic examiner should be requested to 
report all manifestations of the veteran's 
service connected right and left gastrocnemius 
muscle disabilities, to include opinion as to 
whether the right and/or left muscle 
disability demonstrates loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of incoordination due 
to loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of 
incoordination and/or uncertainty of movement.  
With consideration of any additional 
functional impairment on prolonged use, if 
any, the examiner should provide opinion as to 
the overall level of severity of the right and 
left gastrocnemius muscle disabilities (e.g., 
no sequelae, slight, moderate, moderately 
severe or severely disabling in degree).  Any 
symptoms clearly attributable to non-service 
connected disability should be delineated, if 
possible.  The claims folder should be made 
available to the examiner for review prior to 
examination.

4.  The veteran should also be afforded a 
podiatry examination in order to determine the 
nature and severity of her service connected 
residuals of fracture of the fibular sesamoid 
of the right great toe.  The examiner should 
be requested to report all orthopedic 
manifestations of the veteran's service 
connected disability, to include opinion as to 
whether the right great toe disability results 
in functional loss of use of the right foot 
due to pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  The 
examiner should also be requested to perform 
an x-ray examination of the right great toe 
and provide opinion as to whether there is 
evidence of arthritis, and/or malunion or non-
union of the tarsal or metatarsal bones.  With 
consideration of any additional functional 
impairment on prolonged use, if any, the 
examiner should provide opinion as to the 
overall effect the residuals of fracture of 
the fibular sesamoid of the right great toe 
have on her right foot disability (e.g., no 
sequelae, slight, moderate, moderately severe 
or severely disabling in degree).  Any 
symptoms clearly attributable to non-service 
connected disability should be delineated, if 
possible.  The claims folder should be made 
available to the examiner for review prior to 
examination.

5.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




